DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to Invention II non-elected without traverse.  Applicant has agreed to cancel non-elected claim 13.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with HWA JOONG KIM on 7/13/2022.
The application has been amended as follows: 
Cancel Claim 13.
Amend Claim 1 at pg. 4 line 1-5 as follows:
wherein the [[cleaning liquid nozzle]] rinse liquid supply line is wound from a top surface side to a bottom surface of an arm at which the cleaning liquid nozzle is provided, 
wherein the [[cleaning liquid nozzle]] rinse liquid supply line is supported by a first supporting member extended from the arm in a sideward direction and a second supporting member extended from the arm in a downward direction.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 12, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest the subject matter of claim 1, the independent claim. The most relevant prior art references are MIYAGI, YOKOYAMA, and KAI. MIYAGI teaches a substrate processing method comprising a discharge position moving process of moving a liquid nozzle and a gas nozzle from the substrate’s central portion to its peripheral portion, while changing the substrate’s rotational speed. YOKOYAMA teaches that it’s known in the art to increase the substrate’s rotational speed while the gas nozzle is moved outwardly from the substrate’s center. KAI teaches the liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate. 
But the prior art of record does not teach or suggest: “wherein the cleaning liquid nozzle discharges the cleaning liquid toward the substrate at a position where the cleaning liquid passes through a straight path having a length equal to or larger than 10 mm at an end of a rinse liquid supply line, wherein the cleaning liquid nozzle is wound from a top surface side to a bottom surface of an arm at which the cleaning liquid nozzle is provided, wherein the cleaning liquid nozzle is supported by a first supporting member extended from the arm in a sideward direction and a second supporting member extended from the arm in a downward direction.”
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this Action. Therefore, Claims 1, 3, 5-9, 11-12, and 14 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714